Citation Nr: 0203697	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to April 
1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 and subsequent rating decisions from the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to a nonservice 
connected disability pension.  

The February 2001 Board decision remanded the case to obtain 
additional medical records and VA examinations of the 
veteran.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Entitlement to a permanent and total rating for pension 
purposes cannot be established without current VA 
examination.  

2.  Good cause has not been shown for the veteran's failure 
to report for VA examinations scheduled in March 2001, when 
his claim had not been withdrawn.  


CONCLUSION OF LAW

Assignment of a permanent and total rating for pension 
purposes is not warranted.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.655, 4.16, 4.17 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a September 1998 formal application, the veteran alleged 
that he was entitled to VA pension benefits because he 
believed that he was permanently and totally disabled from 
bilateral numbness in his hands, a bilateral leg disability, 
bilateral feet pain, and a broken hip that confined him to a 
wheelchair, at least in September 1998.  

The April 1999 and July 1999 rating decisions denied the 
veteran's claim for a permanent and total rating for pension 
purposes.  In adjudicating the claim, the RO considered the 
veteran's chronic metatarsalgia of the right foot, chronic 
metatarsalgia of the left foot, left orchiectomy with history 
of epididymitis, adult adjustment reaction and passive 
dependent personality, prostatic hypertrophy with nocturia, 
impingement syndrome of the right shoulder, impingement 
syndrome of the left shoulder, status post open reduction and 
pinning of a right femoral neck fracture, lumbosacral strain 
syndrome, a right elbow disability, a left elbow disability, 
thoracic spine kyphosis, chondromalacia of the right knee, 
internal hemorrhoids, history of intermittent numbness of the 
ring and little fingers of the right hand, and history of 
intermittent numbness of the ring and little fingers of the 
left hand, which are all nonservice-connected disabilities.  

In February 2001, the Board remanded the case to obtain new 
VA examinations.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the July 
2000 VA examination report failed to provide a full 
description of the effects of the veteran's numerous 
orthopedic disabilities upon his ordinary activity, whether 
pain could significantly limit functional ability during 
flare-ups or when the relevant body parts were used 
repeatedly over a period of time, and loss of range of motion 
portrayed in terms of the degrees of additional range of 
motion loss due to pain on use or during flare-ups.  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2001).  
In addition, although the State of Utah had found the veteran 
disabled partly due to depressed mood, past VA examinations 
had not addressed the presence or severity of a mental 
disorder.  

Pursuant to the February 2001 Board remand instructions, the 
RO scheduled general medical, mental disorder, joints, and 
spine VA examinations for the veteran in March 2001.  
Unfortunately, a September 2001 note to the file shows that 
all VA examinations were canceled because the veteran had 
attempted to verbally withdraw his claim, apparently to an 
employee of the VA Medical Center.  A September 2001 letter 
to the veteran states that VA examinations had been scheduled 
for him in March 2001 and canceled when he attempted to 
withdraw his claims.  The September 2001 letter informed the 
veteran that a claim could not be withdrawn unless done so in 
writing; if he wished to pursue the appeal and to reschedule 
the examinations, he was instructed to use the enclosed 
statement form to inform the RO.  The veteran is presumed to 
have received the September 2001 letter because it was not 
returned in the mail.  The law requires only that the VA mail 
a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
The veteran failed to respond to the RO's September 2001 
letter.  He did not withdraw the claim in writing, and he did 
not request rescheduling of his VA examinations.  


Analysis

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct[.]"  38 U.S.C.A. § 
1521 (West 1991).  The veteran satisfies the requirement of 
serving at least 90 days during a period of war because his 
honorable service from February 1972 to March 1975 included 
over 90 days of the Vietnam era.  See 38 C.F.R. § 3.2(f) 
(2001).  

Therefore, the issue of entitlement to pension turns on 
whether he is now found to be permanently and totally 
disabled.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has provided 
specific guidance on how a permanent and total disability 
rating for pension purposes should be adjudicated.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  That is, the Board is 
required to review the assignment of percentage ratings for 
each identified disability.  In instances where percentage 
ratings for one or more of the veteran's disabilities has not 
been assigned by the originating agency, further development 
is required so that the Board can undertake the review 
process set out by the Court.  See Roberts v. Derwinski, 2 
Vet. App. 387 (1992).  Even in cases where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the identified disability is evaluated.  
Certainly, the Board remanded the case in February 2001 
finding that a VA examination was necessary to determine the 
current extent and severity of the veteran's disabilities.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).  

The veteran's absence from the scheduled VA examinations in 
March 2001 was without good cause because he had not 
withdrawn his claim in writing, and he provided no other 
explanation for his failure to report.  The RO's May 1999 
letter to the veteran and the February 2001 Board remand 
informed him that failure to report for a VA examination 
could result in adverse consequences or denial of his claim.  
The RO's September 2001 letter to the veteran afforded him 
the opportunity to reschedule the VA examinations, which he 
did not.  Accordingly, the claim of entitlement to a 
permanent and total rating for pension purposes must be 
denied.  38 C.F.R. § 3.655.  


ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

